As filed with the Securities and Exchange Commission on February 26, 2016 Securities Act Registration Statement No.033-66528 Investment Company Act File No.811-07912 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment o Post-Effective Amendment No.61 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No.62 x (Check appropriate box or boxes) OLD WESTBURY FUNDS, INC. (Exact Name of Registrant as Specified in Charter) 760 Moore Road King of Prussia, PA 19406 (Address of Principal Executive Offices, including Zip Code) 800-607-2200 (Registrant’s telephone number, including area code) Steven L. Williamson, Esq. Bessemer Investment Management LLC 630 Fifth Avenue New York, New York 10111 (Name and Address of Agent for Service) COPY TO: Robert W. Helm Dechert LLP 1treet, NW Washington, D.C. 20006 It is proposed that this filing will become effective (check appropriate box): o Immediately upon filing pursuant to paragraph (b)of Rule 485; or x On March 1, 2016 pursuant to paragraph (b)of Rule 485; or o 60 days after filing pursuant to paragraph (a)(1) of Rule 485; or o On (date) pursuant to paragraph (a)(1) of Rule 485; or o 75 days after filing pursuant to paragraph (a)(2) of Rule 485; or o On (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: o This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Old Westbury Funds, Inc. Prospectus Old Westbury Large Cap Core Fund OWLCXOld Westbury Large Cap Strategies Fund OWLSXOld Westbury Small & Mid Cap Fund OWSMXOld Westbury Strategic Opportunities Fund OWSOXOld Westbury Fixed Income Fund OWFIXOld Westbury Municipal Bond Fund OWMBX March 1, 2016 BESSEMER INVESTMENT MANAGEMENT LLC Investment Adviser As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. OLD WESTBURY FUNDS, INC. Prospectus March 1, 2016 Bessemer Investment Management LLC—the Investment Adviser (the “Adviser”) to the Funds listed on the front cover of this Prospectus (each, a “Fund” and collectively, the “Funds”) CONTENTS FUND SUMMARIES 1 Old Westbury Large Cap Core Fund 1 Old Westbury Large Cap Strategies Fund 5 Old Westbury Small & Mid Cap Fund 10 Old Westbury Strategic Opportunities Fund 15 Old Westbury Fixed Income Fund 22 Old Westbury Municipal Bond Fund 26 PURCHASE AND SALE OF FUND SHARES 30 FINANCIAL INTERMEDIARY COMPENSATION 30 ADDITIONAL INFORMATION ABOUT THE FUNDS 30 WHO MANAGES THE FUNDS? 38 WHAT DO SHARES COST? 47 HOW DO I PURCHASE SHARES? 47 HOW DO I REDEEM SHARES? 49 HOW DO I EXCHANGE SHARES? 51 MARKET TIMING POLICIES 51 ACCOUNT AND OTHER INFORMATION 52 DISTRIBUTION AND SHAREHOLDER SERVICING OF FUND SHARES 56 INDEX DESCRIPTIONS 57 FINANCIAL INFORMATION 59 NOT FDIC INSURED MAY LOSE VALUE NO BANK GUARANTEE FUND SUMMARIES Old Westbury Large Cap Core Fund Investment Goal The Fund’s goal is to seek long-term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees % Other Expenses % Total Annual Fund Operating Expenses(1) % Less Fee Waiver(1) )% Total Annual Fund Operating Expenses After Fee Waiver(1) % Bessemer Investment Management LLC (the “Adviser”) has contractually committed through October 31, 2017 to waive its advisory fees to the extent necessary to maintain the net operating expense ratio of the Fund, excluding Fund transaction costs, investment interest expense, dividend expenses associated with securities sold short and Acquired Fund Fees and Expenses (if any), at 1.00%. This commitment may be changed or terminated at any time after October, 31 2017 with the approval of the Board of Directors. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated below and then redeem all of your shares at the end of these periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the contractual expense limitation). Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $102 $320 $556 $1,235 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transactions costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. During the fiscal year ended October 31, 2015, the Fund’s portfolio turnover rate was 43% of the average value of its portfolio. 1 Principal Investment Strategies The Fund pursues its investment goal by investing in a diversified portfolio of equity and equity-related securities throughout the world, including in emerging markets. Under normal circumstances, the Fund invests at least 80% of its net assets, including any borrowings for investment purposes, in securities of large capitalization companies. The Adviser currently defines large capitalization companies as companies having, at the time of initial investment, a market capitalization equal to or greater than the largest 70% by market capitalization of the companies that comprise the MSCI ACWI Investable Market Index (IMI). The Fund may continue to hold securities of companies whose market capitalizations fall below the foregoing threshold subsequent to the Fund’s investment in such securities. As of December 31, 2015, the smallest market capitalization in this group was $10.1billion. This capitalization range will change as the size of the companies in the index changes with market conditions and the composition of the index. The Fund invests in a portfolio of securities the Adviser believes has the potential for long-term capital appreciation with overall lower volatility than the general equity markets. The Fund invests primarily in securities listed on securities exchanges or actively traded in over-the-counter markets.
